Case 0:20-cv-61897-AHS Document 13 Entered on FLSD Docket 02/12/2021 Page 1 of 13




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                        IN ADMIRALTY

  GREAT LAKES INSURANCE SE,

         Plaintiff,
                                                                 Case no. 0:20-cv-61897-AHS
  v.

  CR YACHTS INC.,

         Defendants.
                                                     /

                AMENDED COMPLAINT FOR DECLARATORY JUDGMENT

         COMES NOW the Plaintiff, GREAT LAKES INSURANCE SE, by and through its

  undersigned attorneys, and pursuant to Federal Rule of Civil Procedure 15(a)(1)(B), and for its

  Amended Complaint seeking this Court’s Declaratory Judgment as to the coverage afforded under

  a policy of marine insurance, and further thereto would respectfully state as follows:

                                   JURISDICTION AND VENUE

         1.      This is an action for declaratory relief pursuant to Title 28 of the United States

  Code, § 2201 et seq, in that a present controversy exists between the parties hereto in which the

  Plaintiff asks this Court to adjudicate and determine the rights of the parties to a contract of marine

  insurance which is in dispute.

         2.      Venue lies within the Southern District of Florida as this cause arises out of a policy

  of marine insurance delivered by Plaintiff to the Assured’s residence, located at 2501 South Ocean

  Drive, Apartment 810, in Hollywood, Florida, and because the policy contains a valid and

  enforceable forum selection clause establishing jurisdiction where the Assured resides.



                                                    1
Case 0:20-cv-61897-AHS Document 13 Entered on FLSD Docket 02/12/2021 Page 2 of 13




         3.      This is an admiralty and maritime cause within the meaning of Rule 9(h) of the

  Federal Rules of Civil Procedure, and this Court has jurisdiction pursuant to Title 28 of the United

  States Code, sec. 1333.

         4.      Plaintiff, GREAT LAKES INSURANCE SE, (hereinafter “GREAT LAKES”) is a

  corporation organized and existing under the laws of Germany, with its office and principal place

  of business located in Munich, Germany.

         5.      Upon information and belief, CR YACHTS INC. is a corporation organized and

  existing under the laws of the State of Florida, with its principal place of business located in

  Hollywood, Florida.

                                       FACTUAL ALLEGATIONS

         6.      On or about March 18, 2020, Defendant submitted to the Plaintiff, via Defendant’s

  agent, an application for a policy of marine insurance. Such a submission was a routine aspect of

  the Plaintiff’s procedure for considering whether to agree to provide insurance coverage.

         7.      A true and correct copy of the said application, completed and signed by Federico

  Zupicich on behalf of the Defendant and submitted to Plaintiff on or March 18, 2020 by and on

  behalf of the Defendant by its agent is attached hereto as Exhibit 1.

         8.      Plaintiff agreed to issue its Policy No. CSRYP/181497 based upon the

  representations set forth in, and the material information disclosed in, the application documents

  attached hereto at Ex. 1.

         9.      The application states that Federico Zupicich is the beneficial owner of CR

  YACHTS, INC. Ex. at, 1.




                                                   2
Case 0:20-cv-61897-AHS Document 13 Entered on FLSD Docket 02/12/2021 Page 3 of 13




         10.     In response to the question, “Have you or any named operator been convicted of a

  criminal offence or pleaded no contest to a criminal action?”, the response “No” is circled. Id., at

  3.

         11.     Mr. Zupicich is also listed as one of the Vessel’s Operators. Id.

         12.     In the section delineating Mr. Zupicich as an Operator, in response to the question

  “Have you been convicted of a criminal offence or pleaded no contest? If YES, please give details,”

  the application states “NO.” Id.

         13.     On or about March 20, 2020, Plaintiff GREAT LAKES, in exchange for good and

  valuable consideration, issued to the Defendant named herein its Marine Insurance Policy No.

  CSRYP/181497, affording Hull & Machinery coverage in the amount of $568,000.00 for a period

  of one (1) year on the 2012 50’ Prestige vessel named “CRYPTO” (hereinafter “the Vessel”) which

  was owned by the said Defendant.

         14.     A true and correct copy of the Policy Schedule and the policy language for

  Plaintiff’s Policy No. CSRYP/181497, and all endorsements thereto (hereinafter “the Policy”), is

  attached hereto as Exhibit 2.

         15.     On or around July 4, 2020, during the period of Plaintiff’s Policy No.

  CSRYP/181497, the Vessel which was owned by the said Defendant was involved in an incident

  in which it has been alleged that certain damage was sustained by the vessel as a result of water

  intrusion.

         16.     Sumith Weerasekera, who was operating the Vessel at the time of the incident,

  requested assistance from TowBoat US and the United States Coast Guard (hereinafter “the

  USCG”).

                                                   3
Case 0:20-cv-61897-AHS Document 13 Entered on FLSD Docket 02/12/2021 Page 4 of 13




         17.     SeaTow arrived on scene, advised Mr. Weeresekera to shut down the engines,

  dewatered the Vessel and towed it to Haulover Park.

         18.     Upon receipt of the first notice of the July 4, 2020 loss described herein, Plaintiff

  caused an investigation to be made into the facts and circumstances surrounding the said incident.

         19.     The said investigation established that the water intrusion on July 4, 2020 was not

  caused by anything of a fortuitous nature and was not an event for which Plaintiff’s policy of

  marine insurance would afford any coverage.

         20.     The said investigation established that the damage suffered by the Vessel’s engines,

  mechanical components, and electrical parts was not caused by an accidental external event and

  was not an event for which Plaintiff’s policy of marine insurance would afford any coverage.

         21.     The said investigation established that the damage sustained by the insured vessel

  was caused by wear and tear, gradual deterioration, lack of maintenance, etc.

         22.     Notwithstanding the facts established by the Plaintiff’s said investigation,

  Defendant has made a claim against the Plaintiff under the terms of Policy No. CSRYP/181497

  demanding payment for the damage suffered by the Vessel when the port engine fuel cooler failed,

  with subsequent failure and release of the fuel cooler inlet hose, which allowed water intrusion

  into the engine room.

         23.     Following the institution of the present litigation, Plaintiff has become aware of the

  fact that in January 2019, Mr. Zupicich was charged with the crime of money-laundering in his

  home country of Argentina.

         24.     Plaintiff has also become aware of the fact that in January 2019, the Argentinian

  authorities ordered Mr. Zupicich to a serve house arrest for the crime of money laundering.

                                                   4
Case 0:20-cv-61897-AHS Document 13 Entered on FLSD Docket 02/12/2021 Page 5 of 13




                                     FIRST CAUSE OF ACTION
                                         (Lack of Fortuity)

          25.     Plaintiff repeats and realleges each and every allegation set forth in Paragraphs 6

  through 24 as if set forth fully herein.

          26.     The Policy states in pertinent part:

          3. Coverage A, Hull, Machinery, Equipment and Dinghy:
          If a sum insured is shown for Section A of the insuring agreement declaration page,
          we provide coverage for accidental physical loss of or damage to the Scheduled
          Vessel which occurs during the period of this insuring agreement and within the
          limits set out in the insuring agreement declaration page, subject to the insuring
          agreement provisions, conditions, warranties, deductibles and exclusions.

          27.     The Policy states in pertinent part:

          11. Service Of Suit, Choice Of Law And Forum
          It is hereby agreed that any dispute arising hereunder shall be adjudicated
          according to well established, entrenched principles and precedents of
          substantive United States Federal Admiralty law and practice but where no
          such well established, entrenched precedent exists, this insuring agreement is
          subject to the substantive laws of the State of New York.

          28.     The incident in which the Defendant’s vessel sustained damage on July 4, 2020

  does not constitute an accidental physical loss for which coverage would be afforded under the

  express terms and provisions of Plaintiff’s policy of marine insurance.

          29.     Notwithstanding the lack of any coverage under Plaintiff’s policy of marine

  insurance, Defendant has made demand upon Plaintiff for payment of an amount equal to the full

  amount necessary to compensate SeaTow and to effect repairs to, or to replace, the Vessel insured

  under the said terms of the said policy of marine insurance.

          30.     As a result of the aforesaid lack of coverage under the terms of the policy attached

  hereto, Plaintiff has sustained actual prejudice and seeks this Court’s Declaratory Judgment
                                                    5
Case 0:20-cv-61897-AHS Document 13 Entered on FLSD Docket 02/12/2021 Page 6 of 13




  regarding the coverage afforded under the terms of Policy No. CSRYP/181497. Until such time

  as the Plaintiff is able to have its rights and responsibilities under the marine insurance policy

  construed by this Court, Plaintiff will suffer uncertainty with respect to its responsibilities and

  obligations under the terms of the said policy.

          31.     As a result of the Defendant’s demands for payment under the terms of the policy

  of marine insurance attached hereto, and as a result of the lack of any coverage for the loss under

  the facts and circumstances described herein, a real and justiciable issue exists with respect to the

  existence of valuable rights under the terms of the policies of marine insurance, and a bona fide,

  actual and present dispute exists calling for this Court’s Declaratory Judgment.

                                    SECOND CAUSE OF ACTION
                                    (Exclusion for Wear and Tear)

          32.     Plaintiff repeats and realleges each and every allegation set forth in Paragraphs 6

  through 24 as if set forth fully herein.

          33.     Plaintiff’s policy states in pertinent part:

          Exclusions to Coverage A:
          Unless specifically agreed by us in writing and additional premium charged
          the following losses and/or damages (whether incurred directly or
          indirectly) are not covered by this insuring agreement:
          [….]
          b. Losses due to wear and tear, gradual deterioration, lack of maintenance, inherent
          vice, weathering, insects, mould, animal and marine life.

          34.       Plaintiff’s policy states in pertinent part:

          11. Service Of Suit, Choice Of Law And Forum
          It is hereby agreed that any dispute arising hereunder shall be adjudicated
          according to well established, entrenched principles and precedents of
          substantive United States Federal Admiralty law and practice but where no
          such well established, entrenched precedent exists, this insuring agreement is
          subject to the substantive laws of the State of New York.

                                                      6
Case 0:20-cv-61897-AHS Document 13 Entered on FLSD Docket 02/12/2021 Page 7 of 13




          35.     The post-incident investigation carried out by the Plaintiff established that the

  incident in which the Vessel sustained damage on July 4, 2020 was due to wear and tear, gradual

  deterioration, lack of maintenance, etc., for which coverage is excluded under the terms and

  provisions of Plaintiff’s policy of marine insurance.

          36.     Notwithstanding the lack of any coverage under the Plaintiff’s policy of marine

  insurance, Defendant has made demand upon Plaintiff for payment of an amount equal to the full

  amount necessary to compensate SeaTow and to effect repairs to, or to replace, the Vessel insured

  under the said terms of the said policy of marine insurance.

          37.     As a result of the lack of coverage under the terms of the policy attached hereto,

  Plaintiff has sustained actual prejudice and seeks this Court’s Declaratory Judgment regarding the

  coverage afforded under the terms of Policy No. CSRYP/181497. Until such time as the Plaintiff

  is able to have its rights and responsibilities under the marine insurance policy construed by this

  Court, Plaintiff will suffer uncertainty with respect to its responsibilities and obligations under the

  terms of the said policy.

          38.     As a result of the Defendant’s demands for payment under the terms of the policy

  of marine insurance attached hereto, and as a result of the lack of any coverage for the loss under

  the facts and circumstances described herein, a real and justiciable issue exists with respect to the

  existence of valuable rights under the terms of the policies of marine insurance, and a bona fide,

  actual and present dispute exists calling for this Court’s Declaratory Judgment.

                                  THIRD CAUSE OF ACTION
                (Exclusion for Damage to Engines, Mechanical and Electrical Parts)

          39.     Plaintiff repeats and realleges each and every allegation set forth in Paragraphs 6

  through 24 as if set forth fully herein.
                                                    7
Case 0:20-cv-61897-AHS Document 13 Entered on FLSD Docket 02/12/2021 Page 8 of 13




             40.    Plaintiff’s policy states in pertinent part:

             Exclusions to Coverage A:
             Unless specifically agreed by us in writing and additional premium charged
             the following losses and/or damages (whether incurred directly or
             indirectly) are not covered by this insuring agreement:
             [….]
             r. Damage to the Scheduled Vessel’s engines, mechanical and electrical parts,
             unless caused by an accidental external event such as collision, impact with a fixed
             or floating object, grounding, stranding, ingestion of foreign objection, lightning
             strike or fire.

             41.    The Plaintiff’s policy states in pertinent part:

             11. Service Of Suit, Choice Of Law And Forum
             It is hereby agreed that any dispute arising hereunder shall be adjudicated
             according to well established, entrenched principles and precedents of
             substantive United States Federal Admiralty law and practice but where no
             such well established, entrenched precedent exists, this insuring agreement is
             subject to the substantive laws of the State of New York.

             42.    The damage sustained by the Vessel’s engines, mechanical and electrical parts

  suffered on July 4, 2020 was not caused by an accidental external event such as a collision, impact

  with a fixed or floating object, grounding, stranding, ingestion of a foreign object, lightning strike

  or fire.

             43.    Notwithstanding the lack of any coverage under the Plaintiff’s policy of marine

  insurance, Defendant has made demand upon Plaintiff for payment of an amount equal to the full

  amount necessary to compensate SeaTow and to effect repairs to, or to replace, the Vessel insured

  under the said terms of the said policy of marine insurance.

             44.    As a result of the breach of an express warranty and the aforesaid lack of coverage

  under the terms of the policy attached hereto, Plaintiff has sustained actual prejudice and seeks

  this Court’s Declaratory Judgment regarding the coverage afforded under the terms of Policy No.

  CSRYP/181497. Until such time as the Plaintiff is able to have its rights and responsibilities under
                                                        8
Case 0:20-cv-61897-AHS Document 13 Entered on FLSD Docket 02/12/2021 Page 9 of 13




  the marine insurance policy construed by this Court, Plaintiff will suffer uncertainty with respect

  to its responsibilities and obligations under the terms of the said policy.

          45.     As a result of the Defendant’s demands for payment under the terms of the policy

  of marine insurance attached hereto, and as a result of the lack of any coverage for the loss under

  the facts and circumstances described herein, a real and justiciable issue exists with respect to the

  existence of valuable rights under the terms of the policies of marine insurance, and a bona fide,

  actual and present dispute exists calling for this Court’s Declaratory Judgment.

                                  FOURTH CAUSE OF ACTION
                           (Material Misrepresentation in the Application)

          46.     Plaintiff repeats and realleges each and every allegation set forth in Paragraphs 6

  through 24 as if set forth fully herein.

          47.     Plaintiff’s policy states, in pertinent part:

          9. General Conditions & Warranties

          […]

          m. This contract is null and void in the event of non-disclosure or misrepresentation
          of a fact or circumstances material to our acceptance or continuance of this
          insurance. No action or inaction by us shall be deemed a waiver of this provision.

          48.     The post-incident investigation carried out by the Plaintiff established that,

  notwithstanding the representations in the application that Mr. Zupicich had no criminal record,

  the Argentinian authorities had charged him with the crime of money laundering in January 2019,

  and he was then ordered to serve house arrest.

          49.     The Defendant misrepresented/failed to disclose material facts with regard to Mr.

  Zupicich’s history of criminal prosecution and his sentencing to house arrest for money laundering.



                                                      9
Case 0:20-cv-61897-AHS Document 13 Entered on FLSD Docket 02/12/2021 Page 10 of 13




          50.     Had the Defendant disclosed the material facts referred to herein, the Plaintiff

   would not have agreed to issue Policy No. CSRYP/181497.

          51.     The Defendant breached the provisions of the Plaintiff’s policy and the obligation

   of utmost good faith under federal admiralty law by misrepresenting or by failing to disclose facts

   and/or circumstances which were material to the Plaintiff’s decision to accept the risk of insuring

   the Vessel alleged to have been owned by the Defendant.

          52.     Due to Defendant’s misrepresentation of material facts at time it applied for the

   policy of marine insurance, Policy No. CSRYP/181497 is void from its inception.

          53.     Notwithstanding the Defendant’s misrepresentation of material facts at the time it

   applied for the policy of marine insurance, Defendant CR YACHT INC. has made demand upon

   Plaintiff for payment of an amount equal to the full amount necessary to effect repairs to, or to

   replace, the Vessel insured under the said terms of the said policy of marine insurance.

          54.     As a result of the aforesaid misrepresentation of material facts at the time the

   Defendant applied for the policy of marine insurance, Plaintiff has sustained actual prejudice and

   seeks this Court’s Declaratory Judgment regarding the coverage afforded under the terms of Policy

   No. CSRYP/181497. Until such time as the Plaintiff is able to have its rights and responsibilities

   under the marine insurance policy construed by this Court, Plaintiff will suffer uncertainty with

   respect to its responsibilities and obligations under the terms of the said policy.

          55.     As a result of the Defendant’s demands for payment under the terms of the policy

   of marine insurance attached hereto, and as a result of the aforesaid misrepresentation of material

   facts at the time the Defendant applied for the policy of marine insurance, a real and justiciable

   issue exists with respect to the existence of valuable rights under the terms of the policies of marine

                                                     10
Case 0:20-cv-61897-AHS Document 13 Entered on FLSD Docket 02/12/2021 Page 11 of 13




   insurance, and a bona fide, actual and present dispute exists calling for this Court’s Declaratory

   Judgment.



          WHEREFORE, Plaintiff demands judgment from the Court:

          (A)     Declaring that the relationship of insurer and insured does not exist between

                  Plaintiff and Defendant as regards the incident of July 4, 2020 in which the Vessel

                  is alleged to have sustained damage;

          (B)     Declaring that the Defendant’s misrepresentation of material facts on the

                  application for marine insurance voids Plaintiff’s Policy No. CSRYP/181497 from

                  its inception;

          (C)     Declaring that Plaintiff’s Policy No. CSRYP/181497 does not afford coverage to

                  the Defendant for the incident of July 4, 2020 in which the insured vessel is alleged

                  to have sustained damage;

          (D)     Declaring that neither the incident of nor the damage resulting from the incident of

                  July 4, 2020 constitute an accidental physical loss;

          (E)     Declaring that coverage for the incident of July 4, 2020 is excluded under the terms

                  of clear and unambiguous exclusions set forth in Plaintiff’s Policy No.

                  CSRYP/181497;

          (F)     Any and all such other and further relief as the Court may deem proper and

                  appropriate in the premises.




                                                   11
Case 0:20-cv-61897-AHS Document 13 Entered on FLSD Docket 02/12/2021 Page 12 of 13




   Dated:     February 12, 2021
              Fort Lauderdale, Florida

                                         GOLDMAN & HELLMAN
                                         Attorneys for Plaintiff
                                         8751 W. Broward Boulevard
                                         Suite 404
                                         Fort Lauderdale, Florida 33324
                                         Tel (954) 356-0460
                                         Fax (954) 832-0878

                                         By:    /s/ Steven E. Goldman
                                                STEVEN E. GOLDMAN, ESQ.
                                                FLA. BAR NO. 345210

                                         By:    /s/ Jacqueline L. Goldman
                                                JACQUELINE L. GOLDMAN, ESQ.
                                                FLA. BAR NO. 1005573




                                           12
Case 0:20-cv-61897-AHS Document 13 Entered on FLSD Docket 02/12/2021 Page 13 of 13




                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on February 12, 2021, I electronically filed the foregoing with

   the Clerk of the Court using the CM/ECF system which will send an electronic Notice of Filing to

   all counsel of record.

   Steven F. Grover
   (Fla. Bar No. 131296)
   Steven F. Grover P.A.
   101 N. Riverside Dr.
   Suite 203
   Pompano Beach, FL 33062
   Tel. (954) 290-8826
   stevenfgrover@gmail.com
   Counsel for Defendant


                                               GOLDMAN & HELLMAN
                                               Attorneys for Plaintiff
                                               8751 W. Broward Boulevard
                                               Suite 404
                                               Fort Lauderdale, Florida 33324
                                               Tel (954) 356-0460
                                               Fax (954) 832-0878

                                               By:    /s/ Steven E. Goldman
                                                      STEVEN E. GOLDMAN, ESQ.
                                                      FLA. BAR NO. 345210

                                               By:    /s/ Jacqueline L. Goldman
                                                      JACQUELINE L. GOLDMAN, ESQ.
                                                      FLA. BAR NO. 1005573




                                                 13
